Citation Nr: 1045232	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD) with residuals of an acute myocardial infarction, claimed 
as due to exposure to asbestos and lead. 

2.  Entitlement to service connection for hypertension, claimed 
as due to exposure to asbestos and lead.  

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as due to exposure to asbestos and lead 
and as due to service-connected sinusitis.  

4.  Entitlement to an increased rating for sinusitis with 
headache, evaluated as 10 percent prior to May 13, 2008, and as 
30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from September 1992 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions of March 2008, which denied service connection for 
CAD with residuals of an acute myocardial infarction, 
hypertension, and (GERD); and March 2009 which increased the 10 
percent rating for service-connected sinusitis with headaches, 
that had been in effect since April 8, 1999, to 30 percent, 
effective May 13, 2008 (date of receipt of the claim for an 
increased rating) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The Veteran's only other service-connected disorder is migraine 
headaches, rated 30 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was provided with notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) with respect to the claims 
for service connection by RO letter of June 2007 and as to the 
claim for increase by RO letter in June 2008.  In the June 2008 
letter the RO provided notification that to substantiate an 
increased rating claim the claimant should provide or ask VA to 
obtain medical or lay evidence demonstrating a worsening or 
increase in a disability's severity and the effect thereof on the 
claimant's employment.  This was consistent with the holding in 
the recent decision in Vazquez-Flores v. Shinseki, No. 05-0355, 
slip op. at 11 (U.S. Vet. App. October 22, 2010).  See also 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part 
by Vazquez-Flores v. Shineki, No. 2008-7150, slip op. (Fed.Cir. 
Sept. 4, 2009).  

However, the June 2007 RO letter did not inform the Veteran of 
how to substantiate a claim of service connection based on 
secondary service connection or secondary aggravation, within the 
meaning of 38 C.F.R. § 3.310(a) and (b).  

Private clinical records have been obtained from the Family 
Health Clinic, the Village Green Family Practice, the Lynchburg 
General Hospital, Dr. David Truitte, the Washington Road Family 
Practice, the Blue Ridge Primary Care/Occupational Medicine, and 
the Blue Ridge Immediate Care clinic. 

It also appears that in June 2007 the RO sought to obtain records 
from Dr. Padosek.  It does not appear that there was any response 
to this request.  Also, it does not appear that the RO had made 
the required second attempt to obtain these records.  Generally 
see 38 C.F.R. § 3.159(c)(1).  

In substance, the Veteran and his attorney contend that he was 
exposed to asbestos and lead during his service in the U.S. Navy.  

The Veteran has submitted a copy of a letter, dated in October 
1993, and states that he had sent the original to his commander 
during service.  In the letter he reported that while working on 
ships he had been subjected to paints, varnishes, primers, lead 
particles, and asbestos without being respirator qualified or 
being given a form fitting respirator.  From June to September he 
had used someone else's respirator.  In September 1993 while 
using a chipping needle gun for an extended period of time he had 
felt dizzy, lightheaded, and had difficulty catching his breath.  
He was then taken to an emergency room and given a blood gas test 
and a routine examination, both of which were normal.  Attached 
to the copy of this statement is a copy of an October 1993 
service treatment record (STR) which indicates that the Veteran 
was exposed to lead.  The impressions included a chronic cough 
and rule out chemical irritants.  

In the Veteran's January 2007 claim he reported that while 
overhauling the U.S.S. Enterprise at Newport News Naval Shipyard 
he had worked in ship compartments without being respirator 
qualified and had collapsed during chipping and grinding.  The 
compartments had lead and asbestos.  He had been rushed to 
Langley Hospital in Langley, Virginia, at which time had had a 
seizure or convulsion of some sort but was then sent back to the 
Portsmouth Naval Hospital for lung tests for lead and asbestos 
exposure.  Nothing had shown up at that time.  He had been 
diagnosed with hypertension in about 2001 at the Richmond, VAMC.  
He had had a myocardial infarction in December 2006 for which he 
was treated at the Lynchburg General Hospital in Lynchburg, 
Virginia, for three days and had been treated by Dr. Padosek and 
Dr. Truitte for cardiovascular disease.  

In Ennis v. Brown, 4 Vet. App. 523, 527 (1993) it was noted that 
while there is no statute regarding asbestos and asbestos-related 
diseases nor have any regulations been promulgate, such claims 
must be developed and adjudicated in light of guidelines set 
forth in DVD Circular 21-88-8 which, as noted in Ashford v. 
Brown, 10 Vet. App. 120, 123-24 (1997), was later included in 
Manual M21-1.  See also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  

The Veteran has submitted information from the Internet which 
indicates that a favorable response of refractory sinusitis 
symptoms to GERD therapy suggests a causal relationship.  Also 
submitted was information from the Internet indicating that 
exposure to lead may be associated with the development of 
hypertension.  

The Veteran has not been afforded VA examinations with respect to 
his claims for service connection and it is requested that such 
VA examinations be conducted. 

It is contended that the July 2007 VA examination to evaluate the 
Veteran's service-connected sinusitis with headache was 
inadequate for rating purposes because it did not inquire, in 
sufficient depth, as to the degree and duration of the Veteran's 
symptoms.  That examination report noted that the Veteran had had 
past sinus surgery.  

The Board notes that under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6513 a higher rating of 50 percent for sinusitis, under the 
General Rating Formula for Sinusitis (DC's 6510 through 6514), is 
provided for following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again attempt to obtain 
the private clinical records of Dr. Padosek, 
at the address provided by the Veteran and 
request clarification as to the name and 
address of the facility that now has 
possession or is otherwise the custodian of 
the records previously sought.  

Ask the Veteran to provide all needed 
information to obtain records of the Langley 
Hospital in Langley, Virginia, concerning his 
treatment there in September or October 1993.  

After securing any necessary release, such records should 
be requested and should be associated with the claim 
file.  

2.  Afford the Veteran a VA cardiovascular 
examination to determine the nature, cause 
and etiology of the Veteran's coronary artery 
disease, including residuals of a myocardial 
infarction, and his hypertension.  

All indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and the 
examination report should reflect that such 
review is accomplished.  

The examiner is requested to provide an 
opinion as to whether it is more likely, less 
likely or as likely as not that any currently 
manifested coronary artery disease or 
hypertension existed during the Veteran's 
active service, or is otherwise related to 
his active service, to include any inservice 
asbestos exposure and to any exposure to 
lead.  

If it is determined that any cardiovascular 
disability is related to asbestos exposure 
the examiner should be requested to 
distinguish, if possible, any disability 
stemming or arising from inservice as opposed 
to post service asbestos exposure.  If not 
such distinction can be made, the examiner 
should fully explain the reasons.  

The examiner is asked to consider that the 
term "as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely than not, and as 
likely as not, support the contended causal 
relationship; whereas, less likely than not 
weighs against the claim.  

A complete rationale should be given for all 
opinions and conclusions expressed.  

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

3.  Afford the Veteran a VA examination to 
determine the nature, cause and etiology of 
the Veteran's GERD.  

All indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and the 
examination report should reflect that such 
review is accomplished.  

The examiner is requested to provide an 
opinion as to whether it is more likely, less 
likely or as likely as not that any currently 
manifested GERD existed during the Veteran's 
active service, or is otherwise related to 
his active service, to include any inservice 
asbestos exposure and to any exposure to 
lead.  

Additionally, the examiner is requested to 
provide an opinion as to whether it is more 
likely, less likely or as likely as not that 
the Veteran's GERD is proximately due to or 
the result of his service-connected 
sinusitis; or is aggravated by the service-
connected sinusitis.  

If it is determined that the Veteran's GERD 
is related to asbestos exposure the examiner 
should be requested to distinguish, if 
possible, any disability stemming or arising 
from inservice as opposed to post service 
asbestos exposure.  If not such distinction 
can be made, the examiner should fully 
explain the reasons.  

The examiner is asked to consider that the 
term "as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely than not, and as 
likely as not, support the contended causal 
relationship; whereas, less likely than not 
weighs against the claim.  

A complete rationale should be given for all 
opinions and conclusions expressed.  

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

4.  Afford the Veteran an examination to 
determine the extent and severity of the 
service-connected sinusitis with headaches.  

All indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and the 
examination report should reflect that such 
review is accomplished.  

The examiner should address whether the 
Veteran has had any of the following symptoms 
at any time since one year prior to filing 
his claim for increase in May 2008, i.e., 
since May 1007: 
Does the Veteran have chronic osteomyelitis 
following radical surgery?
Does the Veteran have near constant sinusitis 
characterized by headaches? 
Does the Veteran have pain and tenderness of 
affected sinus? 
Does the Veteran have purulent discharge, or 
crusting after repeated surgeries? 

5.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After the development requested above has 
been completed, the RO should readjudicate 
the Veteran's claims.  

With regard to the claim for service 
connection for asbestos-related disability, 
the RO should comply with Paragraph 7.68, 
Part IV of the VA Adjudication Procedure 
Manual, M21-1.  

If the issues remain denied, a Supplemental 
Statement of the Case (SSOC) should be 
provided to the appellant and his 
representative.  The SSOC should include a 
summary of all pertinent evidence of record, 
along with the legal criteria governing the 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 

